 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                            FRESNO DIVISION
13
14   GLORIA PAREDES RUIZ,                             )   Civil No. 1:17-cv-00180-BAM
                                                      )
15          Plaintiff,                                )   STIPULATION AND ORDER FOR AN
                                                      )   EXTENSION OF TIME FOR
16                  v.                                )   DEFENDANT TO FILE HER RESPONSE
17                                                    )   TO PLAINTIFF’S MOTION TO AMEND
     NANCY A. BERRYHILL,                              )   THE JUDGMENT
18   Acting Commissioner of Social Security,          )
                                                      )
19          Defendant.                                )
20                                                    )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 14 days to
24   file her response to Plaintiff’s motion to amend the judgment. Defendant respectfully requests
25   this extension for the undersigned to familiarize himself with the issues and the record, as this
26   case was originally briefed on the merits by a different attorney now departed from the office.
27
28   Stip. to Extend Def.’s Response


                                                      1
 1          The new due date for Defendant’s response to Plaintiff’s motion to amend the judgment
 2   will be Friday, October 26, 2018.
 3
                                                 Respectfully submitted,
 4
 5
     Date: October 12, 2018                      LAW OFFICES OF LAWRENCE D. ROHLFING
 6
                                         By:     /s/ Lawrence Rohlfing*
 7                                               LAWRENCE ROHLFING
 8                                               * By email authorization on October 11, 2018
                                                 Attorney for Plaintiff
 9
10
     Date: October 12, 2018                      MCGREGOR W. SCOTT
11                                               United States Attorney

12                                       By:     /s/ Michael K. Marriott
                                                 MICHAEL K. MARRIOTT
13
                                                 Special Assistant United States Attorney
14                                               Attorneys for Defendant

15
     Of Counsel
16
     Jeffrey Chen
17   Assistant Regional Counsel
     Social Security Administration
18
19                                               ORDER
20          Pursuant to the parties’ stipulation, and good cause appearing, IT IS HEREBY
21   ORDERED that Defendant shall have an extension of time to October 26, 2018, to file a
22   response to Plaintiff’s motion to amend the judgment.
23   IT IS SO ORDERED.
24
        Dated:    October 15, 2018                           /s/ Barbara   A. McAuliffe         _
25
                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28


                                                    2
